Citation Nr: 1144220	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes cavus, hallux valgus, and other foot deformities, to include as secondary to service connected tinea pedis.

2.  Entitlement to service connection for bilateral pes cavus, hallux valgus, and other foot deformities, to include as secondary to service connected tinea pedis.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Air Medal, and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Additional evidence was submitted directly to the Board in September 2011.  The evidence pertains to the Veteran's bilateral foot disabilities.  The submission was accompanied by a statement from the Veteran's representative expressing his desire to waive consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  As such, the Board will proceed to adjudicate the issues on appeal.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied service connection for pes cavus.  The Veteran was notified of the decision and of his appellate rights in July 1994, but did not file an appeal. 

2.  The evidence received since the July 1994 RO rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral pes cavus, hallux valgus, and other foot deformities.

3.  The Veteran's bilateral pes cavus was permanently aggravated by the Veteran's active service and hallux valgus and plantar fasciitis deformities were incurred in active service.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision denying service connection for pes cavus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011). 

2.  The evidence received since the July 1994 RO rating decision is new and material; the claim of entitlement to service connection for bilateral pes cavus, hallux valgus, and other foot deformities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Bilateral pes cavus was permanently aggravated by the Veteran's active service and hallux valgus and plantar fasciitis deformities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

In a July 1994 RO rating decision, the Veteran was denied service connection for pes cavus on the basis that upon examination at entrance to active service the Veteran was noted to have bilateral pes cavus and that there was no indication that the pes cavus increased in severity during the Veteran's period of active service.  At the time of the July 1994 RO rating decision the pertinent evidence of record included the Veteran's service treatment records and a VA Compensation and Pension (C&P) examination report, dated in June 1994. 

The July 1994 RO rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran filed his application to reopen a claim of entitlement to service connection for bilateral pes cavus, hallux valgus, and other foot deformities in September 2008.  The pertinent evidence received since the July 1994 RO rating decision includes a private treatment note from Dr. J.R. dated in July 2011 in which the physician, after examination of the Veteran, rendered the opinion that the Veteran's bilateral hammertoe deformities started during his military service in Vietnam in 1967 and that this was essentially an ongoing issue for the Veteran for his whole life.  The physician stated that the Veteran's plantar fasciitis was directly related to his hammertoe deformities and poor foot mechanics and was ongoing for many years.  Further the physician stated:

Bilateral hammertoe deformities with bilateral plantar fasciitis and persistent foot pain.  Again these ongoing issues with his hammertoe deformities and plantar fasciitis have been with him ever since his military service in 1967.  Again as mentioned above, he has had a long history of issues with his feet including tendon release and hammertoe surgery in 1975.  He has really been dealing with chronic foot pain and gait limitations his whole life since then.

This is all more likely than not directly related to his military service in Vietnam.  He continues to do the best he can to manage the pain with nonsteroidal antiinflammatory drugs and custom orthotics.  He continues to avoid walking on hard surfaces without shoes, which can exacerbate his foot condition.

At this point, I see no evidence that this is a congenital problem for him.  This does appear to be directly to his military service, and I would fully support a disability claim for [the Veteran].  

The Board finds that this evidence is new in that it was associated with the claims file subsequent to the July 1994 RO rating decision.  In addition, the Board finds that this evidence is material as it provides an association between the Veterans foot disorders and his active military service.  Therefore, the Board finds that new and material evidence to reopen the claim of entitlement to service connection for bilateral pes cavus, hallux valgus, and other foot deformities has been received, and the application to reopen is granted.



III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to bilateral pes cavus, hallux valgus, and other foot deformities, to include as secondary to service connected tinea pedis.

The service treatment records reveal that the Veteran was noted to have mild pes cavus upon examination at entry to active service in November 1966.  In March 1967 the Veteran was noted to complain of pain in the bottom of the feet and was diagnosed with moderate pes cavus.  Upon examination at separation from service in September 1968 the Veteran was not noted to have any foot disorders.

In May 1975 the Veteran underwent surgical revision of hammertoes.

In July 1994 the Veteran was afforded a VA C&P dermatology examination.  The Veteran reported that his feet were wet all the time while he was in service and that he had jungle rot.  He stated that his feet bled and that he had to walk on his toes.  He stated that he had a joint in the feet cut out.  The examiner noted that the Veteran reported that he had no problems with his feet until he developed skin conditions of the feet.  The Veteran attributed his toe abnormalities and stiffness which required surgical correction to the skin problem which caused him to be unable to walk naturally.  He reported that since that time he has had persistent soreness over the anterior soles of his feet and heels and that he has continued to have difficulty with his feet.  After examination the Veteran was diagnosed with foot rash, most consistent with tinea pedis, calluses over pressure points of the feet bilaterally, and a history of claw-toe deformity, status post surgical correction.  The examiner stated that she was unable to comment on whether the skin rash caused difficulty with claw-toe deformity and long-term disability.

In May 2008 the Veteran was afforded a VA C&P dermatology examination.  The Veteran reported that he can stand for about one hour on concrete, can walk about one half mile, that he needs to sit down in both instances due to foot pain, and has had about 14 days off of work in the prior year due to bilateral foot pain.  The examiner noted that the Veteran had bilateral foot pain, tingling with the left greater than the right.  Pain was described as feeling like he has a stone in his shoe.  Pain was reported as generally two to three out of ten and eight to nine out of ten by the end of every day.  Standing and walking made the pain worse and sitting and resting made the pain better.  The Veteran was noted to not use any special shoes, orthotics, or braces.

Physical examination revealed that the Veteran was able to sit and to stand from sitting within normal limits.  His gait was antalgic and he was unable to walk on his toes due to balance issues and pain.  He was able to walk on his heels and was able to squat about halfway down.  Motor examination revealed normal bulk, tone, and strength at 5/5 proximally and distally in both lower extremities including hip flexion and extension, knee extension and flexion, ankle dorsiflexion and plantar flexion, and extensor hallucis longus.  Sensation was intact for both lower extremities to light touch, position testing, vibration, temperature, and monofilament testing.  The Veteran had normal pinprick on the right foot and decreased pinprick on the left lateral foot in a sacroiliac dermaformal distribution.  Deep tendon reflexes were 2+ and symmetric for patellae and Achilles tendon bilaterally.  The skin was warm and dry, no fissures, erythema, ulcerations, or scaling was found. 

The lower extremity revealed callusing and corns inferior on the plantar surface.  The right foot had a callous under the great metatarsophalangeal joint as well as the fifth metatarsophalangeal joint.  The left foot had a corn under the first metatarsophalangeal joint and under the fifth metatarsophalgeal joint.  The Veteran indicated that the left hurt worse with tissue tenderness than the right in the areas of the corns.  The right foot had trace dorsalis pedis and posterior pulse.  The left foot had normal 2+ posterior tibial pulse.  Both feet were warm and there was no edema or deformity.  There was normal alignment to the calcaneus with the long axis of the tibia.  He had hammertoes for toes two through five bilaterally.  The soles of the shoes revealed increased wear over the lateral heels.

In a statement dated in April 2008 the Veteran's brother reported that the Veteran did not have any problems with his feet or toes prior to entering service.

In a May 2008 VA treatment note, the Veteran was noted to have had surgeries on several of his toes but that the condition continued to get worse.  He was noted to have had a couple more toes that have curled up and wondered whether he needed surgery on those.  The Veteran was noted to get recurrent calluses on the bottoms of his feet from bearing weight incorrectly.  He had tried different shoes but had not seen a podiatrist.  Examination revealed pain of eight out of ten in the feet.  The second and third toes curled upon the right foot.  The other toes were noted have had surgery on them with the exception of the great toes and to be somewhat shortened due to the surgery.  He had callosities over the ball of the foot on either end over the first and fifth metatarsophalangeal joints.  The left foot was worse than the right foot.  The Veteran was noted to have deformities of the feet causing chronic pain problems.

In June 2008 the Veteran underwent X-ray examination of the feet.  The X-rays revealed mild hallux valgus deformities bilaterally and associated bilateral hammertoe deformities of the second through fifth toes.

In September 2008 the Veteran indicated that he had to walk tiptoe to avoid the pain caused by his tinea pedis and that this in turn caused his other foot disabilities leading to the corrective surgery at the VA.  He reported that he required orthopedic shoes and received ongoing treatment for painful intractable keratomas.  In addition, he reported that his foot pain caused him difficulty with working because the hurt when he stood and walked.

In a statement dated in January 2009 the Veteran indicated that his pes cavus (high arches) were on record as pre-existing service but that they had not caused him any problems prior to service.  However, by discharge, the combination of ill-fitting boots and jungle rot made walking painful.  The Veteran reported that while in service he had to contend with constantly wet feet, walking over uneven terrain, and jumping out of helicopters.  He indicated that he walked tiptoe for many years to minimize the pain in his feet and that he underwent surgery for his foot disorders because his gait damaged the joints.  He argues that his pes cavus was aggravated beyond the normal progression of the disease due to his tinea pedis and unusual gait.  He reported that he required custom orthotics.

The Veteran's VA treatment records reveal treatment for hyperkeratotic lesions that cause painful walking.  The treatment records also reveal diagnoses of intractable plantar keratomas.

In December 2010 the Veteran was afforded a VA C&P feet examination.  It was noted that the Veteran had bilateral pes cavus, hallux valgus, hammertoes, and other foot deformities.  The Veteran reported that the conditions began in 1967 or 1968.  He stated that while in Vietnam his feet were wet all of the time and the skin would crack open.  The Veteran started walking on toes to take pressure off the bottoms of the feet which he believed caused the arch to get even higher and eventually the hammertoe deformity.  He reported that the condition got progressively worse.  He was noted to receive current treatment to which he had good response.  Extra depth shoes were noted to have helped.

The medical history revealed that the Veteran's left and right foot had symptoms of pain, swelling, stiffness, fatigability, lack of endurance.  The pain was at the metatarsal heads and top of the toes.  The swelling was on the top of the foot and the stiffness was mid foot distal.  The Veteran was able to stand for 15 to 30 minutes and walk a quarter mile.  He used corrective shoes (extra depth shoes) and a cane for his hammertoes which had good efficacy.

Examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence of abnormal weight bearing in the form of callosities.  Toes two to five were hammertoes and the left foot had pes cavus.  There was 15 degrees of hallux valgus with no stiffness.  There was 15 degrees dorsiflexion in neutral position and the Veteran was able to dorsiflex 25 degrees from neutral.  There was pes cavus.  The plantar fascia was firm and nontender.  There was no dropped forefoot.  Ankle dorsiflexion was 20 degrees from neutral.  The Veteran was noted to have hallux valgus and hammertoe deformities of toes two to five.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no flat foot or muscle atrophy.  

Examination of the right foot revealed no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence in the form of callosities of abnormal weight bearing.  Toes two to five were hammertoes.  The angulation and dorsiflexion of the 1st metatarsophalangeal joint was 20 degrees valgus and 15 degrees dorsiflexion at neutral and 15 degrees of dorsiflexion from neutral.  Plantar fascia was firm and nontender.  There was no dropped forefoot.  The Veteran was noted to have hallux valgus and hammertoe deformities of toes two to five.  Ankle dorsiflexion was 10 degrees from neutral.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no flat foot or muscle atrophy.  

X-ray examination revealed bilateral hallux valgus metatarsus varus and high plantar arch and hammertoes bilaterally.

The Veteran was diagnosed with bilateral pes cavus with hammertoes and hallux valgus.  The examiner rendered the opinion that the Veteran's pes cavus, hallux valgus, hammertoes, and other foot deformities are less likely as not caused by or a result of altered gait caused by his service connected tinea pedis.  The examiner provided the rationale that the Veteran was noted to have pes cavus on examination at enlistment and that the separation report of medical history listed "foot problems" but an abnormal gait was not noted on examination.  The examiner noted that it is more likely that the condition progressed on a natural course rather than secondary to a period of abnormal gait.

As discussed thoroughly above, in a private treatment record, dated in July 2011, Dr. J.R. rendered the opinion that the Veteran's bilateral foot disorders are related to the Veteran's active service and that the there was no evidence of a congenital foot disorder.

At a hearing before the undersigned Veterans Law Judge the Veteran reported that he walked on his heels and toes while in service to minimize the pain in his feet.  He stated that he worked as a farmer his whole life and that he did not have problems with his feet prior to service and that after he returned home from service he had problems with his feet.  He indicated that he has walked with an abnormal gait since service.  The Veteran's daughter reported that the Veteran had an abnormal gait.

The Board finds that entitlement to service connection for bilateral pes cavus, hallux valgus, and plantar fasciitis is warranted.  Upon examination at entrance into active service, the Veteran was noted to have mild pes cavus.  However, in addition, the service treatment records reveal that the Veteran was treated for moderate pes cavus while in service.  The Board acknowledges that upon examination at separation from service the Veteran was not noted to have any foot disorders.  Subsequent to service the Veteran was surgically treated for hammertoes.  In addition, the Veteran has competently and credibly reported that he did not have any foot problems prior to service and that he has had foot problems ever since service.  The Veteran has submitted a statement from his brother indicating that the Veteran did not have any trouble with his feet prior to service.

After examination in December 2010, the examiner rendered the opinion that the Veteran's foot disorders were less likely as not caused by an abnormal gait due to service connected tinea pedis and were more likely the result of the natural progression of the conditions.  In addition, the examiner noted that the Veteran was noted to have pes cavus upon examination at entrance into active service and was not noted to have any abnormal gait upon examination at separation from service.  However, the Board notes that the examiner did not provide an opinion regarding whether the Veteran's pes cavus was aggravated beyond the natural progression of the disorder during the Veteran's service taking into account that the Veteran was noted at entrance into active service to have mild pes cavus and later, during service noted to have moderate pes cavus. 

A private physician, after physical examination of the Veteran, rendered the opinion that the Veteran's bilateral foot disorders were related to the Veteran's active service and that there was no evidence of any congenital foot disorder.  The physician stated that the bilateral hammertoe deformities and plantar fasciitis have been with the Veteran since service and that these were more likely than not directly related to the Veteran's military service.  In addition the physician associated the Veteran's plantar fasciitis with the Veteran's poor foot mechanics.

As the service treatment records reveal that the Veteran's bilateral pes cavus was mild at entrance to active service and was later noted to be moderate, as the medical evidence is in relative equipoise in regard to whether the Veteran's abnormal gait due to tinea pedis caused bilateral foot disorders, and as the medical evidence reveals that the Veteran's bilateral hallux valgus and plantar fasciitis is related to the Veteran's active service, service connection for bilateral pes cavus, hallux valgus, and plantar fasciitis is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	
ORDER

New and material evidence having been received, the application to reopen the claim for service connection for bilateral pes cavus, hallux valgus, and other foot deformities is granted. 

Service connection for bilateral pes cavus, hallux valgus, and plantar fasciitis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


